Citation Nr: 0602722	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1966 to February 
1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from November 1999 and August 2001 rating actions that denied 
service connection for low back and right hip disabilities.  
The veteran filed a Notice of Disagreement in September 2001, 
and the RO issued a Statement of the Case (SOC) in September 
2002.  In October 2002, the veteran filed a Substantive 
Appeal wherein he requested a Board hearing at the RO.  By 
letter of early October 2003, the RO notified the veteran of 
a Board hearing that had been scheduled for him at the RO 
late that month; the veteran failed to report for the 
hearing.

In April 2004, the Board remanded these matters  to the RO 
for further development of the evidence and for due process 
development.  After accomplishing some of the requested 
action, the RO continued the denials of service connection 
(as reflected in the August 2005 Supplemental SOC (SSOC)), 
and returned the matters to the Board for further appellate 
consideration.

The Board's decision on the claim for service connection for 
a low back disability is set forth below.  For the reasons 
expressed below, the issue of service connection for a right 
hip disability is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action on his part is necessary.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a low back 
disability on appeal has been accomplished.

2.  While the veteran had some back complaints in service, no 
back disability was shown in service or for many years 
thereafter, and the only competent medical opinion on the 
question of whether there exits a medical relationship 
between the veteran's current low back disability and his 
military service militates against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a low back disability has been accomplished.

Through the September 1999 RO letter, the November 1999 
rating action, the April 2001 RO letter, the August 2001 
rating action, the December 2001 RO letter, the September 
2002 SOC, the October 2002, October 2003, and May and 
November 2004 RO letters, the August 2005 SSOC, and the 
November 2005 RO letter, the RO variously notified the 
veteran and his representative of the legal authority 
governing entitlement to the benefit sought on appeal, the 
evidence that would substantiate the claim, and the evidence 
that had been considered in connection with the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit such 
information and evidence.  

The Board also notes that the RO letters, SOC, and SSOC 
variously informed the veteran and his representative of what 
the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the April 2001 and May 2004 RO letters informed 
the appellant of the VCAA's requirements, and notified him 
that he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The May and November 2004 RO letters 
specifically notified the veteran to furnish any evidence 
that he had in his possession that pertained to his claim.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant about what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
case.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this case, documents strictly meeting the VCAA's notice 
requirements were not provided to the veteran prior to the 
August 2001 rating action on appeal.  However, the Board 
finds that the lack of any pre-adjudication notice in this 
matter does not prejudice the veteran in any way.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating actions on appeal, numerous RO letters, SOC, SSOC 
issued between 1999 and 2005 have repeatedly explained to the 
veteran what was needed to substantiate his claim.  As a 
result of RO development and the Board's remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claim in August 2005 on the basis of all the 
evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
has been accomplished, and that no further action is needed 
to satisfy the duty to assist in connection with the claim 
herein decided.  The RO, on its own initiative, as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining all available service and extensive post-service VA 
and private medical records.  In December 2004, the veteran 
was afforded a comprehensive VA orthopedic examination, the 
report of which has been associated with the record and 
considered in adjudicating this claim.  The veteran failed, 
without good cause, to report for a Board hearing that had 
been scheduled for him at the RO for a date in October 2003.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claim herein 
decided that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim for service 
connection for a low back disability, at this juncture, 
without directing or accomplishing any additional 
notification and/or development action.  
 
II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of it during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In this case, the veteran claims service connection for a low 
back disability that he relates to his military service.  
However, competent evidence does not establish a nexus 
between any currently diagnosed low back disability and the 
veteran's military service, to include any low back problems 
noted therein. 

Examination in July 1969 revealed tenderness of the 
sacroiliac joint after a fall down stairs, but previous X-
rays were noted to have been negative.  October 1969 
lumbosacral spine X-rays revealed increased angulation at 
T12-L1, but this was interpreted as probably within normal 
limits.  Physical examination of the back in November 1969 
was generally normal, without paresthesiae.  In December1969, 
the veteran complained of back pain which was made worse by 
standing guard duty, but orthopedic examination showed no 
motor loss, spasm, or paraspinal mass.  Straight leg raising 
was negative, the pelvis was level, and lumbosacral X-rays 
were normal.  The examiner doubted that the veteran had any 
orthopedic disease of significance.  Sudden spasm of a left 
paravertebral muscle mass in January 1970 was relieved with 
intravenous medication.  In March 1970, the veteran was seen 
with back strain that began after lifting a box; there was no 
history of trauma.  The impression was lumbosacral back 
strain.  He was seen again the next day with persistent pain 
and right paravertebral muscle spasm; the impression was 
acute back strain with muscle spasm.  Recurrent acute low 
back pain was noted in August 1970.  The spine was normal on 
February 1971 separation examination.  These records fail to 
establish the presence of a chronic low back disability in 
service.

Post service, a private chiropractor, S. Hochman, treated the 
veteran in January 1995 for complaints of low back pain 
radiating to both legs after an accidental on-the-job low 
back injury.  Examination in February 1995 showed severe 
lumbar spasm and muscle splinting upon palpation from L-5 to 
S-1.  Lumbar X-rays revealed lumbar vertebral rotations and 
pelvic unleveling secondary to muscle spasm, and the 
diagnosis was post-traumatic lumbar sprain/strain.  March 
1995 magnetic resonance imaging of the lumbar spine at the 
Griffin Hospital revealed multiple levels of bulging discs 
without evidence of focal disc herniation.

August 1999 VA X-rays of the lumbosacral spine revealed 
degenerative lower lumbar changes with narrowing of the 
intervertebral disc at L3-4 and facet changes at L5-S1, as 
well as congenital spinal stenosis.  Subsequent VA outpatient 
records show continuing treatment and evaluation of the 
veteran for low back pain through August 2003.      

Although the veteran was treated for various low back 
complaints in service and post service, no physician has 
linked any current low back disability to his military 
service.  As noted above, the veteran's 1995 low back 
complaints with findings of bulging lumbar discs were 
medically attributed to an intercurrent, post-service work-
related injury.  The sole competent opinion on the question 
of a medical nexus is the December 2004 VA physician's 
opinion that the veteran's current low back disability was 
not related to his military service-this opinion squarely 
militates against the claim.  Significantly, neither the 
veteran nor his representative has presented or alluded to 
the existence of any medical evidence or opinion that 
supports the claim.  

In addition to the medical evidence, the Board has considered 
the veteran's own assertions in connection with the claim on 
appeal.  However, as a layman without appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter-such as whether there 
is a medical relationship between any current low back 
disability and his military service.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

Under these circumstances, the claim for service connection 
for a low back disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a low back disability is denied.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In April 2004, the Board remanded the issue of service 
connection for a right hip disability to the RO to afford the 
veteran a VA orthopedic examination to determine the nature 
of his claimed right hip disability and the its relationship, 
if any, to his period of military service and complaints of 
post-service symptomatology. However, appellate review 
discloses that the August 2005 VA examination is inadequate, 
in that the key nexus question remained unaddressed.  

Under the circumstances, the Board finds that Stegall 
requires that this case be again remanded to the RO for 
compliance with the prior Board remand.  The RO should obtain 
a supplemental statement from the VA physician who examined 
the veteran in August 2005 that specifically addresses the 
question of whether it is at least as likely as not that the 
right hip degenerative joint disease (DJD) found on August 
1999 and August 2005 VA X-rays was the result of a right hip 
injury the veteran incurred in a fall down stairs in July 
1969 in military service.  If that VA doctor is unavailable, 
the claims file should be referred to another VA physician 
for the supplemental opinion.  The Board emphasizes that only 
an additional statement based on the current evidence of 
record is requested, not an additional examination of the 
veteran, unless one is unavoidable.
  
Prior to obtaining any further VA medical opinion, the RO 
must obtain and associate with the claims file all pertinent 
outstanding VA medical records.  The Board points out that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO 
should obtain and associate with the claims file any 
additional pertinent medical records of evaluation and/or 
treatment of the veteran's right hip at the West Haven, 
Connecticut VA Medical Center (VAMC) from August 2003 to the 
present time.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the West 
Haven VAMC copies of all outstanding 
records of evaluation and/or treatment of 
the veteran's right hip from August 2003 
to the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
claims file to Stephen Kaster, M.D., at 
the West Haven VAMC for a supplemental 
opinion pertaining to his examination of 
the veteran on August 1, 2005.  Dr. 
Kaster should review the claims file and 
furnish an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
right hip degenerative joint disease 
(DJD) found on August 1999 and August 
2005 VA X-rays is the result of a right 
hip injury the veteran incurred in a fall 
down stairs in military service in July 
1969.

The Board emphasizes that only an 
additional statement based on the current 
evidence of record is requested, not an 
additional examination of the veteran.          

However, if Dr. Kaster is not available, 
or is unable to provide the requested 
supplemental opinion without examining 
the veteran, the RO should arrange for 
the veteran to undergo further 
examination of his right hip, by Dr. 
Kaster or another physician, at an 
appropriate VA medical facility.  

The entire claims file must be made 
available to the physician rendering the 
opinion, and the statement must include 
discussion of the veteran's documented 
medical history and assertions.  The 
doctor should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability), that the right hip 
degenerative joint disease (DJD) found on 
August 1999 and August 2005 VA X-rays is 
the result of disease or injury incurred 
or aggravated during service-to 
particularly include the right hip injury 
the veteran incurred in a fall down 
stairs during military service in July 
1969.

The physician should set forth the 
complete rationale for the opinion 
expressed in a printed (typewritten) 
report.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a right hip 
disability in light of all pertinent 
evidence and legal authority.    

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


